Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered September 1, 1995, which, inter alia, granted petitioner’s application to turn over a certain subscription agreement held by respondents, unanimously affirmed, with costs.
As a judgment debtor, appellant’s "insider” rights to purchase the subject cooperative apartment are rights under an executory contract that the IAS Court properly found to constitute property within the meaning of CPLR 5201 (b), and thus may be the subject of enforcement proceedings (see, ABKCO Indus, v Apple Films, 39 NY2d 670).
The IAS Court also properly found that there existed no agreement by counsel in certain related Florida litigation that prevented petitioner from proceeding herein. Nor did the de*148termination herein confer rights to a prospective purchaser superior to those contained in the subscription agreement. We have considered appellant’s remaining arguments and find them to be without merit. Concur—Milonas, J. P., Ellerin, Wallach, Rubin and Kupferman, JJ.